LOGO [g250249g52j51.jpg]

 

EXHIBIT 10.3

October 3, 2011

Paul Tobin

694 Spring Valley Road

St. Albans, MO 63073

RE: Employment Agreement

Dear Paul:

We are pleased to extend to you a contingent offer of employment as Chief
Operating Officer. You will report to Mark Knoy, President and Chief Executive
Officer. Following are the terms and conditions of our offer.

BASE PAY COMPENSATION

Your base annualized salary will be $260, 000. It will be paid in accordance
with the Company’s regular payroll process and procedures and will be subject to
all applicable withholdings.

INCENTIVE PAY COMPENSATION

You will be eligible to participate in the Company’s Annual Incentive
Compensation (“AIC”) Plan that provides an “on-target” bonus equal to sixty-five
(65%) of your base salary at 100% of corporate plan achievement, pro-rated for
your time at ACL. Provided that you remain employed by ACL through the date of
2011 bonus payout, (i) Your 2011 bonus will be guaranteed at $126,750,
reflecting 75% of the 2011 opportunity; (ii) The remaining 25% would be
calculated against target attainment beyond 100%, if any.

PARTICIPATION PLAN

You will be eligible to participate in the Finn Holding Corporation
Participation Plan, subject to the terms and conditions of the Plan. You will
receive a grant award of performance units equal to 6.25% of the total employee
performance units allocated to the Plan.

VACATION

You will be entitled to four (4) weeks of accrued paid vacation per calendar
year beginning in 2012. You will have two (2) weeks of vacation for the
remainder of 2011.

RELOCATION EXPENSES

ACL will provide you a gross lump sum payment of $100.000 for reasonable
pre-approved expenses incurred for (a) real estate closing costs (i.e., legal
fees, bank points, realtor commissions) for sale of your existing home and the
purchase of a new residence in the Louisville area (b) full service transport of
household belongings to the new home, (c) temporary living accommodations to
June 30, 2012 and (d) weekly commute (St. Louis – Louisville) which accommodates
your presence in the office from Monday to Friday. Non-qualified IRS location
expenses which are subject to tax withholding and reporting will be grossed up.

 

American Commercial Lines



--------------------------------------------------------------------------------

LOGO [g250249g52j51.jpg]

 

BENEFITS

Thirty (30) calendar days after your date of hire you and your qualified
dependents will be eligible to participate in the Company’s health and welfare
insurance programs that provide medical, dental and vision benefits. In
addition, the Company provides life and accidental death and dismemberment
insurance, and long-term disability insurance following thirty (30) calendar
days after your date of hire. Short-term disability salary continuance
eligibility occurs one year after your start date.

Please note that the health and welfare benefits program including carriers,
plan features and contributions are subject to change from time to time.

RETIREMENT

Thirty (30) calendar days after your date of hire you will be eligible to
participate in the Company’s savings and retirement 401(k) plan. This plan,
which provides a Company matching contribution, allows participants to direct,
on a pre- and post tax basis, income to the plan for long-term investment
retirement purposes. Please note that the savings and retirement 401(k) plan
including administrator, investment vehicles, fees, and the Company matching
contribution are subject to change from time to time.

BUSINESS EXPENSES

All reasonable and necessary business travel, lodging, meals and other related
business expenses incurred by you in the course of performing your duties shall
be reimbursed.

CELL PHONE

ACL will reimburse your reasonable business expenses associated with the use of
your personal cell phone.

PRE-EMPLOYMENT SCREEN

This employment offer is contingent upon successful completion of a background
investigation and pre-employment drug screen.

AT WILL EMPLOYMENT

Your employment is at will, and either you or the Company may terminate the
employment relationship at any time with or without cause. We ask that you give
us at least two (2) weeks’ notice if you wish to terminate your employment.

RETURN OF COMPANY PROPERTY

Upon termination of your employment for any reason, you agree to return all
documents, property, software, materials, information and other records of ACL
or a Platinum Equity LLC affiliate or Platinum Equity LLC (individually and
collectively, the “Group”), and all copies therefore, within your possession,
custody or control, including but not limited to any material containing trade
secrets or confidential information of the Group.

TRADE SECRETS/CONFIDENTIALITY

You agree not to disclose any trade secrets or confidential information of the
Group to anyone else and to hold this information in confidence and use it
solely on a need-to-know basis in the course of performing services for the
company. Except in the performance of services for the company, you will not
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer, directly or indirectly, in any form, or for any purpose, any trade
secrets or confidential information of the Group. The obligations of this
paragraph shall continue during the term of your employment with the Group and
(i) with respect to

 

American Commercial Lines



--------------------------------------------------------------------------------

LOGO [g250249g52j51.jpg]

 

trade secrets, for so long as such information constitutes a trade secret under
applicable law, and (ii) with regard to confidential information, for a period
of three (3) years after the termination of your employment for any reason. As
used in this letter, the term “trade secrets” means any information (whether or
not reduced to writing and including any information recorded by any means) of
or concerning the Group or any of their respective officers, directors, owners,
employees, licensors, suppliers, customers or joint venture partners that
derives economic value, actual or potential, by not being generally known to,
and not being readily ascertainable by proper means by others, including,
without limitation: information contained in any prospect list, employee list,
contact list or other database; information concerning banking or investment
banking relationships; information included in any non-public documentation
concerning transactions completed by the Group (including information included
in any “bound volumes” and document clips); information concerning the terms of
any debt or equity financings; information concerning compensation and other
employment policies and practices; information concerning the business methods,
ownership, operations, financial performance, assets or liabilities (including
contingent liabilities) of the Group; information concerning strategic,
financial, marketing or product plans; technical data; and computer programs.

NON-SOLICITATION

You agree that, except with the Group’s written consent, for a period of twelve
(12) months immediately following termination of your employment with the
company for any reason, you will not, directly or indirectly, either for your
own account or for or on behalf of any other person or entity, call upon,
contact or attempt to effect any transaction with any acquisition candidate,
customer or prospect that was being pursued by the company (or of which you
otherwise became aware or with which you had any contact) during the six
(6) month period immediately preceding the termination of your employment. You
also agree that you will not contact, solicit or recruit, or assist others in
contacting, soliciting or recruiting for employment, any person who is or was an
employee of the Group during the six (6) month period immediately preceding the
termination of your employment, in an attempt to have such person terminate
their employment relationship with the Group or to work in any capacity in any
other corporation, association, or entity or business.

EXISTING AGREEMENT VIOLATION

You warrant that your employment by the Company does not violate any existing
agreement between you and any third party, nor will your employment with the
Group constitute a violation of any non-compete, confidentiality or
non-disclosure agreement.

SEVERANCE

In the event that your employment is terminated without cause during the first
year of your ACL employment, the Company shall pay to you an amount equal to six
(06) months of your then current base salary. Any payments made by the Company
shall be governed and administered by the Company’s Severance Policy and (a) be
subject to appropriate withholdings and deductions, (b) be paid to you in
periodic installments in accordance with the Company’s regular payroll schedule,
and (c) be contingent upon you executing a mutually acceptable severance
agreement and release. After your first employment anniversary, your severance
opportunity shall revert to the Company’s standard Severance Policy.

GENERAL

You agree that the provisions of this letter are severable; and, if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable, then in such event, a court shall fix the terms of such
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.

 

American Commercial Lines



--------------------------------------------------------------------------------

LOGO [g250249g52j51.jpg]

 

I look forward to the contributions you will make to the Company. Enclosed are
two copies of this letter. Please sign both copies and return one to me.

Sincerely,

/s/ Mark K. Knoy

Mark K. Knoy

Chief Executive Officer

American Commercial Lines (ACL)

By signing below, I agree to accept employment with ACL under the terms outlined
herein. I acknowledge and agree that my employment with ACL does not breach any
agreements with any other employer and I further agree to maintain the secrecy
of, and not to use in any way, any confidential or proprietary information or
trade secrets belonging to any other employer in the performance of my duties
for ACL. I agree that I am not subject to any confidentiality or non-compete
agreement that might be violated by accepting this Offer or that restrict my
ability to fully perform my job with the Company. I understand and agree that
this letter is provided for information purposes only and does not guarantee
employment for any definite duration. I understand that my employment with the
Company is at will and either party can terminate this relationship at any time
with or without cause. I acknowledge that this offer letter represents the
entire agreement between me and the Company and that no verbal or written
agreements, promises or representations that are not specifically stated in this
offer are or will be binding on the Company.

 

/s/ Paul Tobin    10/10/2011 Paul A. Tobin   

Date

 

American Commercial Lines